Case 2:20-cv-09091-PA-AS Document 63-23 Filed 08/23/21 Page 1 of 8 Page ID #:3243




                  EXHIBIT 29




                                                                                 267
                                                                De Lilly Decl. Ex. 29
        Case
8/18/2021         2:20-cv-09091-PA-AS           Document
                             Best Natural Exfoliating Face Scrub63-23     Filed
                                                                 Cleanser with    08/23/21
                                                                               Arabica             Page
                                                                                       Coffee for Men     2 of–8Thrive
                                                                                                      & Women       Page    IDCare
                                                                                                                       Natural #:3244




                          Our Products                     Regenerative Mission          Superplant Skincare
                     Our Skin Health Philosophy                            Ingredients   Blog     Connect with Us




https://thrivecare.co/collections/all/products/thrive-natural-face-scrub
                                                                                                                            2681/7
                                                                                                           De Lilly Decl. Ex. 29
        Case
8/18/2021         2:20-cv-09091-PA-AS           Document
                             Best Natural Exfoliating Face Scrub63-23     Filed
                                                                 Cleanser with    08/23/21
                                                                               Arabica             Page
                                                                                       Coffee for Men     3 of–8Thrive
                                                                                                      & Women       Page    IDCare
                                                                                                                       Natural #:3245




https://thrivecare.co/collections/all/products/thrive-natural-face-scrub
                                                                                                                            2692/7
                                                                                                           De Lilly Decl. Ex. 29
        Case
8/18/2021         2:20-cv-09091-PA-AS           Document
                             Best Natural Exfoliating Face Scrub63-23     Filed
                                                                 Cleanser with    08/23/21
                                                                               Arabica             Page
                                                                                       Coffee for Men     4 of–8Thrive
                                                                                                      & Women       Page    IDCare
                                                                                                                       Natural #:3246




             ENERGY SCRUB
             127 reviews
             $ 12.71


                    One-time purchase: $ 14.95


                    Subscribe & Save (15%): $ 12.71

                   Deliver every                 1 Month



                                           ADD TO CART




             Natural Face Scrub for Men & Women – Exfoliating Face Wash with Anti-
             Oxidants Improves Skin Texture, Unclogs Pores & Helps Prevent Ingrown
             Hairs – Made In USA.

             3.38 Fl. Oz.

             What It Does                  Why It Is Better                How To Use   Ingredients

https://thrivecare.co/collections/all/products/thrive-natural-face-scrub
                                                                                                                            2703/7
                                                                                                           De Lilly Decl. Ex. 29
        Case
8/18/2021         2:20-cv-09091-PA-AS           Document
                             Best Natural Exfoliating Face Scrub63-23     Filed
                                                                 Cleanser with    08/23/21
                                                                               Arabica             Page
                                                                                       Coffee for Men     5 of–8Thrive
                                                                                                      & Women       Page    IDCare
                                                                                                                       Natural #:3247
             Our Regenerative Mission


             Removes dead skin cells, dirt, oil, sweat, and SPF.
             Deep cleans to reveal brighter, healthy, refreshed skin.
             Gently exfoliates to unclog pores and help prevent ingrown hairs when used
             before shaving.


                    SHARE                 TWEET                 PIN IT




                  CUSTOMER REVIEWS

                  Based on 127 reviews Write a review
                  New customer
                  Linda Yokoshima on Nov 04, 2019
                  Used the scrub with my Clarisonic. The scrub was gentle with a nice
                  scent. My skin felt clean and smooth yet not dry. Great for anyone who
                  has sensitive skin. One of the few natural products that does not contain
                  ingredients with nuts (e.g. almond extracts). Highly recommend this
                  product.
                  Report as Inappropriate
                  Instant results
                  JB on Mar 24, 2019
                  Two days after I first started using the facial scrub I was in the chair for
                  a haircut from my usual barber. After hey how are ya, the next thing he
                  said was "wow your skin is looking a lot better." He had never said
                  anything about it before, so if he was compelled to mention it now, it's
                  totally obvious why. I love the texture and the scent and my skin feels
                  really clean. My face is thriving, and so am I.
                  Report as Inappropriate
                  1 2 3 … 64 Next »



                                                     YOU MAY ALS O LIKE

https://thrivecare.co/collections/all/products/thrive-natural-face-scrub
                                                                                                                            2714/7
                                                                                                           De Lilly Decl. Ex. 29
        Case
8/18/2021         2:20-cv-09091-PA-AS           Document
                             Best Natural Exfoliating Face Scrub63-23     Filed
                                                                 Cleanser with    08/23/21
                                                                               Arabica             Page
                                                                                       Coffee for Men     6 of–8Thrive
                                                                                                      & Women       Page    IDCare
                                                                                                                       Natural #:3248




             Sensitive Skin Kit
             $ 27.95




             Face Balm - 2fl.oz.(60ml)
             $ 15.95




https://thrivecare.co/collections/all/products/thrive-natural-face-scrub
                                                                                                                            2725/7
                                                                                                           De Lilly Decl. Ex. 29
        Case
8/18/2021         2:20-cv-09091-PA-AS           Document
                             Best Natural Exfoliating Face Scrub63-23     Filed
                                                                 Cleanser with    08/23/21
                                                                               Arabica             Page
                                                                                       Coffee for Men     7 of–8Thrive
                                                                                                      & Women       Page    IDCare
                                                                                                                       Natural #:3249
             Sensitive Skin Face Wash - Stress Defense - 3.38 fl. oz. (100ml)
             $ 13.95




             Shave Oil 2 FL OZ (60ML)
             $ 18.95




                                                                  BACK TO PRODUCTS




             THRIVE SKINCARE


             Home


             Products


             Skin Health


             Blog



https://thrivecare.co/collections/all/products/thrive-natural-face-scrub
                                                                                                                            2736/7
                                                                                                           De Lilly Decl. Ex. 29
        Case
8/18/2021         2:20-cv-09091-PA-AS           Document
                             Best Natural Exfoliating Face Scrub63-23     Filed
                                                                 Cleanser with    08/23/21
                                                                               Arabica             Page
                                                                                       Coffee for Men     8 of–8Thrive
                                                                                                      & Women       Page    IDCare
                                                                                                                       Natural #:3250

             Contact Us


             FAQs




             EMPOWER YOUR SKIN + REGENERATE THE PLANET




             SIGN UP TO GET THE LATEST ON SALES, NEW RELEASES, AND MORE.

                Email address                                                                              SUBSCRIBE




             © 2021, Thrive Natural Care Powered by Shopify




https://thrivecare.co/collections/all/products/thrive-natural-face-scrub
                                                                                                                            2747/7
                                                                                                           De Lilly Decl. Ex. 29
